DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 and 13-20 are pending in the instant invention.  According to the Amendments to the Claims, filed January 21, 2022, claims 1-10, 13-16 and 19 were amended, claims 11 and 12 were cancelled and claim 20 was added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/KR2018/015184, filed December 3, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/594,773, filed December 5, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 1-10, drawn to substituted pyrazoles of the Formula 1, shown to the right, and/or a pharmaceutical composition thereof; (2) claims 13-18, drawn to a method for treating a degenerative brain disease in a subject in need thereof, wherein the method comprises administering… a substituted pyrazole of the Formula 1, shown to the right above; and (3) claims 19 and 20, drawn to a method for selectively inhibiting leucine rich repeat kinase 2 activity in a subject, wherein the method comprises administering… a substituted pyrazole of the Formula 1, shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 28, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 21, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-10 and 13-20 is contained within.

Reasons for Allowance

	Claims 1-10 and 13-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrazoles of the Formula 1, as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrazoles of the Formula 1 that is not taught or fairly suggested in the prior art is R2 on the periphery of the pyrazole core.  This limitation is present in the recited species of claim 7.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
PYRROLO(PYRAZOLO)PYRIMIDINE DERIVATIVE AS LRRK2 INHIBITOR

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRAZOLES AS LRRK2 INHIBITORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula 1:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula 1

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	X is CH or N;
	R1 is hydrogen, halogen, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;

	R2 is C1-6 alkyl, C1-6 alkylene-OC1-3 alkyl, C1-6 alkylene-C3-6 cycloalkyl, OC1-6 alkyl, C3-6 cycloalkyl, 4- to 7-membered heterocycloalkyl, or C6-10 aryl;

	wherein the 4- to 7-membered heterocycloalkyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-4 alkyl, C(O)C1-4 alkyl, C(O)C1-4 haloalkyl, C(O)C3-6 cycloalkyl, C(O)-(4- to 7-membered heterocycloalkyl), S(O)2C1-4 alkyl, S(O)2C3-6 cycloalkyl, and oxetanyl;

	wherein each 4- to 7-membered heterocycloalkyl of each C(O)-(4- to 7-membered heterocycloalkyl) substituent of the 4- to 7-membered heterocycloalkyl is optionally substituted with one or more independently selected C1-4 alkyl substituents; and

	wherein the C6-10 aryl is optionally substituted with one or more independently selected halogen substituents;

	R3 is hydrogen, halogen, or C1-4 alkyl;

	R4 is C1-6 alkyl, C1-6 haloalkyl, or C3-6 cycloalkyl;

	wherein the C3-6 cycloalkyl is optionally substituted with one or more independently selected halogen substituents; and

	R5 is halogen, C1-4 alkyl, or C1-4 haloalkyl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the pharmaceutically acceptable salt is selected from the group consisting of a benzenesulfonate salt, a ethanesulfonate salt, a hydrobromide salt, a hydrochloride salt, a hydroiodide salt, a methanesulfonate salt, a nitrate salt, a sulfate salt, and a toluenesulfonate salt.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is hydrogen, halogen, C1-4 alkyl, C1-4 trifluoroalkyl, or OC1-4 alkyl.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is C1-4 alkyl, C1-4 alkylene-OC1-3 alkyl, C1-4 alkylene-C3-6 cycloalkyl, OC1-4 alkyl, C3-6 cycloalkyl, 4- to 7-membered heterocycloalkyl, or C6-10 aryl;

	wherein the 4- to 7-membered heterocycloalkyl contains one or more heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;


	wherein the 4- to 7-membered heterocycloalkyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-4 alkyl, C(O)C1-4 alkyl, C(O)C1-4 trifluoroalkyl, C(O)C3-6 cycloalkyl, C(O)-(4- to 7-membered heterocycloalkyl), S(O)2C1-4 alkyl, S(O)2C3-6 cycloalkyl, and oxetanyl;

	wherein the C(O)-(4- to 7-membered heterocycloalkyl) substituent of the 4- to 7-membered heterocycloalkyl is optionally substituted with one or more independently selected C1-4 alkyl substituents; and

	wherein the C6-10 aryl is optionally substituted with one or more substituents independently selected from the group consisting of F and Cl.”---

	In claim 5, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 4, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is selected from the group consisting of:


    PNG
    media_image3.png
    567
    526
    media_image3.png
    Greyscale
,

	wherein:

		---- is the point of attachment to the nitrogen atom of the pyrazolyl ring.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is C1-4 alkyl, C1-4 trifluoroalkyl, or C3-6 cycloalkyl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is halogen, C1-4 alkyl, or C1-4 trifluoroalkyl.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,


    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,


    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,


    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,


    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
,


    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, and 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable additive and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, as an active ingredient.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising at least one pharmaceutically acceptable additive and the compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof, as an active ingredient.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“A method for selectively inhibiting leucine rich repeat kinase 2 activity in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“A method for selectively inhibiting leucine rich repeat kinase 2 activity in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof.”---


	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a degenerative brain disease in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 15, wherein the degenerative brain disease is associated with leucine rich repeat kinase 2 hyperactivity in the subject.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 15, wherein the degenerative brain disease is Parkinson’s disease.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a degenerative brain disease in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the compound of claim 8, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 18, wherein the degenerative brain disease is associated with leucine rich repeat kinase 2 hyperactivity in the subject.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 18, wherein the degenerative brain disease is Parkinson’s disease.”--- .


	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sunhee Lee (Reg. No. 53,892) on January 25, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624